Citation Nr: 1426400	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-14 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to May 2003, from June 2003 to September 2003 and from June 2004 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2013 Board hearing, the Veteran indicated that was receiving ongoing treatment for hearing loss and tinnitus from VA.  The claims file does not contain VA treatment records for the period since October 2010.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

The Veteran also identified private treatment records that have not been obtained or associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Lastly, the VA examiner who provided a September 2010 VA examination and May 2012 addendum determined that tinnitus and hearing loss were less likely than not caused by military noise exposure.  The examiner did not provide an opinion as to whether tinnitus or hearing loss could be caused by the in-service head trauma reported by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for hearing loss and tinnitus since October 2010.

2.  Ask the Veteran to authorize VA to obtain records pertaining to treatment for hearing loss and tinnitus from the Garden State Hearing Center.

If the Veteran fails to submit a completed authorization, tell him that he can obtain and submit the records himself.  Inform him of any records that cannot be obtained, the efforts made to obtain the records, and additional steps that will be taken.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining whether his hearing loss or tinnitus is related to an injury in service.  The claims file, including this remand, must be reviewed by the examiner in conjunction with the examination.  

The examiner should answer the following questions:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus or hearing loss is caused or aggravated by an in-service IED attack?

b.  If not, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus or hearing loss is otherwise the result of a disease or injury in military service?

The examiner should provide reasons for these opinions.  

If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner should provide reasons for the inability.

The examiner is advised that the Veteran is competent to report symptoms treatment, and history and that his reports must be considered in formulating opinions.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



